Title: To James Madison from James Leander Cathcart, 30 May 1806
From: Cathcart, James Leander
To: Madison, James


                    
                        Sir
                        Baltimore May 30th. 1806.
                    
                    We arrived in this City via Annapolis on Sunday evening, & with difficulty obtain’d lodgings at the Columbian Inn, after having been rejected at Evanses & several private houses: The manner the Ambassador has been treated since, & the pains that has been taken to efface unfavorable impressions promises success equal to the expectations of government.
                    Yesterday an officer from the seat of Government inform’d the Ambassador that the Chesapeake was dismantled, that a brig was fiting out for Tunis which would be loaded with provisions for the Squadron; he was greatly agitated at this information & mentioned it to me, I feign’d

ignorance & promised to write to you on the subject; he has no objection to go home in the brig, but is afraid that he will not have room for his own adventure some of which is already purchasd.
                    Give me leave to observe that I conceive it adviseable to make the Ambassador acquainted with the determination of Government; that the brig is intended as a present to the Bashaw of Tunis, & that he may load her on his own account, & thus relieve him from the suspense & anxiety he seems to labour under, he has already obtain’d permission to ship 50 Tons the remainder can be of no importance to government & ought not to be held in competition with the weight of the Ambassadors influence at his Court. Al’tho a plausible reason has been assign’d for sending him to Boston, it would be difficult I presume to find any for his returning to Washington, nor would it be good policy to desire it, as the heads of Departments would continually be pester’d by him & his suit for one thing or another & ultimately they would go home discontented: I therefore respectfully beg leave to suggest that their is a propriety in sending the Brig to take him on board at Boston after having calld at Baltimore for the purchases he may make here or have them sent round to Washington by the packet, which ever may be deemd most expedient.
                    On the receipt of your answer which I request as soon as possible I will immediately proceed to Philadelphia. I have the honor to continue with respectful esteem Sir Your Obnt. Servt.
                    
                        James Lear: Cathcart
                    
                